DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
The Amendment filed 4/2/2021 has been entered.  Claims 1-5 are pending in the application with claims 1-3 amended, claim 3 withdrawn, and claim 5 newly added.  The previous 35 USC 112 rejection of claims 1, 2 and 4 are withdrawn in light of Applicant’s amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an operation portion body connected to a proximal end of the grasping portion” in Lines 4-5, wherein this limitation implies the operation 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kira (JP 63-004122) in view of Okada (US Patent Application Publication No. 2014/0359972).

In regard to claim 1, Kira discloses an endoscope operation portion (see annotated Fig. 2 below) comprising:
(see annotated Fig. 2 below);
an operation portion body connected to a proximal end of the grasping portion, the operation portion body including a front side and a back side, the back side being opposite to the front side across a longitudinal axis of the insertion portion, the operation portion body including a projection portion projecting toward the front side from the proximal end of the grasping portion (see annotated Fig. 2 below);
a joystick-type bending operation lever provided on the back side of the operation portion body, the joystick-type bending operation lever including a lever shaft body (see annotated Fig. 2 below), and the lever shaft body being configured to perform a bending operation of the bending portion (Par. 34);
a plurality of operation buttons (20, 21) including a suction button (21) provided on the front side of the projection portion of the operation portion body so that an angle formed by a pressing-down operation direction relative to a central axis of the lever shaft body is an obtuse angle, and an intersection point between the central axis and the pressing-down operation direction is positioned inside the operation portion body (see annotated Fig. 9 below); and
a planar surface provided on a distal end of the projection portion so that a finger of a user grasping the grasping portion comes into contact with the planar surface (see annotated Fig. 2 below),
(Fig. 2 illustrates the planar surface being set to 90° relative to the central axis of the lever).
Kira teaches of the intersection being distally to the suction button, but does not expressly teach an intersection of a surface of the operation portion body with the central axis in a state where an operation is not performed by the lever shaft body is positioned distally to the plurality of buttons.
Okada teaches an analogous endoscope having a handle comprising a plurality of buttons for performing various functions of the endoscopes.  The plurality of buttons include an air/water feed button (26), a suction button (27), an image freeze button (28), a print image button (29), and image adjusting button (30).  The air/water feed button (26) and suction button (27) being the most distal buttons and buttons (28-30) controlling aspects of the image are disposed proximal of the air/water feed and suction buttons (26, 27).
It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify provide the operation portion body of Kira with the image freeze button, print image button and image adjusting button (30) of Okada, since Okada teaches of the image freeze button, print image button and image adjusting button disposed proximally of the air/water feed and suction buttons.  The additional buttons providing the user with more functionality for controlling aspects of the image during a surgical procedure.
 not performed by the lever shaft body is positioned distally to the plurality of buttons” since the suction button (27) as well as image functionality buttons (28-30) would be disposed proximal of the intersection.

    PNG
    media_image1.png
    672
    561
    media_image1.png
    Greyscale
-

    PNG
    media_image2.png
    694
    1025
    media_image2.png
    Greyscale


In regard to claim 2, Kira teaches wherein at least when the bending operation is in a substantially straight state when not being operated and in an upward bending state, the angle formed by the lever shaft body relative to the central axis is an obtuse angle (see annotated Fig. 9 above).

In regard to claim 4, Kira discloses an endoscope comprising the endoscope operation portion according to claim 1 (see rejection of claim 1, the operation portion is part of an endoscope).
Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4 and 5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	June 12, 2021